Citation Nr: 1112472	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability, most recently diagnosed as lumbar degenerative disc disease with superimposed osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1954 to May 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for a low back disability.  The Board has recharacterized the issue above to more accurately reflect the current medical diagnosis of the Veteran's low back disability.  

In February 2008, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting in Las Vegas, Nevada.  A transcript of his testimony is associated with the claims file.  

The case was previously before the Board in April 2008 and August 2009, when it was remanded for additional development including examination of the Veteran and a medical opinion.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of lumbar degenerative disc disease with superimposed osteoarthritis.

2.  Service treatment records reveal entries dated October 1954, which indicate a fall injury resulting in abrasions to the face and extremities.

3.  An April 1956 service treatment record indicates complaints of a sore back.

4.  Service treatment records do not reveal any additional complaints of, or treatment for, back pain or back injury during active service; the Veteran's spine was evaluated as normal on separation examination in May 1956.

5.  Evidence of record reveals that the Veteran had a post-service fall injury in 1960 with complaints of chronic back pain ever since.

6.  Evidence of record reveals that the Veteran had a post-service injury in 1997 which resulted in a fracture of the left hip.

7.  A 2008 VA medical opinion relates the Veteran's current low back disability to the fall during service; this opinion does not account for the history of post-service injury to the spine.

8.  A 2009 VA medical opinion indicates that the Veteran's current low back disability is not the result of post-service injury to the spine.  

9.  The most persuasive evidence of record establishes that the Veteran's current low back disability, first shown decades after service, is the result of post-service injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, most recently diagnosed as lumbar degenerative disc disease with superimposed osteoarthritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letters dated March 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service treatment records; VA treatment records; VA examination reports; private medical records; a Social Security disability determination; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran filed his claim for service connection for a low back disability in December 2005.  His assertion is that during service he fell off a crash truck and injured his back and that his current back disability is a result of this fall over half a century ago.  

The evidence of record confirms that the Veteran served in the Marine Corps and that he served at Air Stations during service.  His service treatment records are complete.   A service treatment record dated October 1954, indicates that the Veteran reported that "while standing on a crash truck, he slipped and fell to the ground."  The diagnosis was multiple abrasions to the face and extremities.  The abrasions were cleansed and dressed and he was discharged to service.  A hand written sick call note also dated October 1954 indicates that the Veteran was treated for bruises and lacerations of the face and body.  The specific areas injured included the: upper lip, chin, left fore wrist, and left knee.  There is no indication that the Veteran injured his low back at this time, nor he did not report any complaints of low back pain at this time. 

An April 1956 service treatment records reveals that the Veteran was treated at sick call for complaints of "sore back for two days."  He was treated with heat and pain medication.  There is no indication in this record what the cause of the low back pain was.  However, a sick call entry dated a few weeks earlier indicates thigh pain as a result of exertion during sports activities.  

In May 1956, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's spine was "normal" with no abnormalities noted by the examining physician.  

Private medical records reveal that the Veteran was diagnosed with Hodgkin's disease in 1996.  A September 1996 treatment record indicates complaints of chronic low back pain for which Darvocet was prescribed.  

Private medical records reveal that the Veteran had a post-service fall injury in January 1997 which resulted in a fracture of the left hip.  A February 1997 private record indicates that a claim for disability benefits from the Social Security Administration (SSA) was pending.  

An October 1997 SSA disability decision has been obtained.  The decision indicates that the Veteran claimed to be disabled as a result of "Hodgkin's Disease and lower back pain."  He was granted disability benefits by SSA because of his claimed disabilities.  The SSA decision does not indicate an etiology of the Veteran's low back disability, only that one is present and contributing to rendering the Veteran disabled for SSA purposes.  VA has requested complete copies of the medical records from SSA one several occasions.  In May 2008 and September 2009, VA was informed by SSA that the records were unavailable and had been destroyed.  The Veteran was informed of this in the July 2010 Supplemental Statement of the Case (SSOC).

Records from a private physician reveal that he treated the Veteran from April 1998 to March 1999 for complaints of low back pain, along with pain of the left hip and leg.  

In March 1999, a VA aid and attendance examination of the Veteran was conducted.  The Veteran reported poor balance, dizziness and the use of a cane to ambulate.  He also reported pain in the back and hips with prolonged standing.  The diagnosis was degenerative joint disease, arthritis, of the lumbar spine.  No opinion as to the etiology of the low back disability was offered.  

In June 1999 a VA x-ray examination of the Veteran was conducted.  The clinical history indicated was "chronic low back pain after fall in 1965, has been getting treatment through chiropractor continues to have back pain and having difficulty sitting at times."  X-ray examination revealed mild degenerative joint disease of the lumbar spine along with disc space narrowing at L4-5, and L5-S1.  

A July 2000 VA social work note indicates a history of a "back injury from a construction job in 1998."  

VA treatment records dated from 2002 to the present reveal occasional reports of low back pain with varying diagnoses of degenerative joint disease and osteoarthritis.  

A November 2003 VA treatment indicates a reported history of post-service back injury as "1960 fell 10 feet in construction job, chronic neck and low back pain."  

A January 2004 VA x-ray report indicates a diagnosis of moderate degenerative disc disease and osteoarthritis of the spine.  An August 2004 VA treatment record indicated an assessment of chronic low back pain.

A February 2006 VA oncology consultation note reveals that the Veteran was seen for follow-up based on his prior history of Hodgkin's disease.  This report notes the Veteran's history of chronic low back pain with degenerative disc disease and osteoarthritis as confirmed by x-ray examination.  It also notes the Veteran's 1997 left hip fracture and that he was a retired construction worker.   

In January 2008 a VA physician assistant wrote a medical opinion stating that the Veteran had been "my patient since October, 2005 and has been treated for chronic low back pain form degenerative disc disease and osteoarthritis.  . . .  It is more likely than not that [the Veteran's] chronic back pain is the result of when he fell off truck in 1954 or 1955 while he was on active duty USMC."  This medical opinion does not account for the medical evidence of post-service injuries to the back and the hip.  Accordingly, the opinion is of little value in establishing the etiology of the Veteran's current low back disability.  The value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In February 2008, the Veteran and his wife presented sworn testimony at a hearing before the undersigned Veterans Law Judge.  The Veteran testified that he fell from a moving crash truck during service and that he experienced lacerations to his legs.  He testified that he did not recall having back pain at that time, but then indicated that he felt "sore all over" several days later.  He further testified that he fell in approximately 1965 while working in construction.  He specifically testified that after this post-service injury he took a few days off, and had a sore back that required that he wear a back brace.  The Veteran's wife testified that she had known him since 1974 and that the Veteran had complaints of low back pain dating to "a couple of years after we got together.  

As a result of the Veteran's hearing testimony, the Board remanded the claim to the RO in April 2008, primarily to obtain a Compensation and Pension examination and a medical opinion about the etiology of his claimed low back disability.  The Board remand summarized the Veteran's medical history including the history of post-service fall injuries to the back and hip.  In a May 2008 written statement, the Veteran contradicted his prior hearing testimony about a post-service fall injury in the early 1960s.  He specifically referred to the fall injury during employment as a construction worker.  His statement said that he fell to a sitting position and that there was "no injury or medication attention needed.    . . .   There was no back pain reported and no back brace was indicated."  This directly contradicts the Veteran's sworn testimony at the Board hearing where he testified that he fell, he took several days off, he had back pain, and he used a back brace.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).  

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).   

The Board finds the Veteran's May 2008 written statement to lack credibility.  This statement asserts that he never injured his back in a post-post service fall as a construction worker.  This is directly contradicted by his sworn hearing testimony, and numerous medical records in which the Veteran reported such an injury.  

In June 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The examining physician reviewed the evidence of record including service treatment records and post-service medical evidence.  After examination the diagnosis was degenerative disc disease at multiple levels superimposed on osteoarthritis, with residuals.  The examiner found the Veteran to be a poor historian with respect to his medical history, being uncertain of dates.  The Veteran did indicate "one work-related injury occurred in the 1960s.  The Veteran was not precisely clear as to the date but did state  that he did injure his lower back and required several weeks of treatment."  The examining physician noted that this report contradicted the account in the Veteran's recent May 2008 written statement.  After full review of the evidence of record, and physical examination, the medical opinion of the examining physician was that the Veteran's "present low back condition is most consistent with injuries that were sustained in the 1960s when he injured his back at work."  The examiner further stated that the Veteran's current low back disability was less likely than not related to, manifested, aggravated by, caused by, or precipitated by injuries occuring during active military service.  

The evidence establishes that the Veteran fell from a crash truck during service and incurred abrasion injuries.  There is no indication of a back injury at that time.  While he was subsequently treated on a single instance for complaints of low back pain, there is no diagnosis of a chronic low back disorder during service.  His spine was evaluated as normal on separation examination.  The evidence of record shows that the Veteran consistently reported - at different times and venues - a history of a post-service back injury in the 1960s.  To the extent that that his 2008 statement contradicts this evidence, it is held to not be credible in light of the totality of the other evidence of record.  The Veteran asserts his current back disability was caused by the in-service fall and not the post service injury.  His wife's testimony was that his chronic back pain started about two years after she met him, which was in 1974; well after the post-service injury.  The January 2008 VA medical opinion linking the Veteran's current back disability to service, lacks any probative value as it lacks rationale and does not account for his post-service back injury.  The 2009 VA medical opinion provides a cogent rationale, accounts for the Veteran's full medical history, and finds no relationship between the current back disability and service.  The Veteran has current diagnoses of arthritis of the spine, however, there is no evidence showing that arthritis of the spine became manifest during service or within the first year after the Veteran separated from service.  
The preponderance of the evidence is against the claim for service connection for a low back disability, most recently diagnosed as lumbar degenerative disc disease with superimposed osteoarthritis; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a low back disability, most recently diagnosed as lumbar degenerative disc disease with superimposed osteoarthritis, is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


